PER CURIAM.
The JCC’s order dismissing the claim contains no finding of Claimant’s wilful noncompliance with a previous order, which compelled his attendance at independent medical examinations. Failure to include specific written findings of fact of wilfulness in the order of dismissal constitutes reversible error. Townsend v. Feinberg, 659 So.2d 1218, 1219 (Fla. 4th DCA 1995) (citing Commonwealth Fed. Sav. & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990); In re the Forfeiture of Twenty Thousand Nine Hundred Dollars ($20,900) U.S. Currency, 539 So.2d 14 (Fla. 4th DCA 1989)).
Accordingly, we reverse and remand for the JCC to make the requisite written findings, provided they are supported by the record.
BOOTH, VAN NORTWICK and PADOVANO, JJ., CONCUR.